NOTIFICATION OF REFUSAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
In the paper received 9/22/2022, applicant elects without traverse the design shown in Group I (Reproductions 1.1-1.7 and 2.1-2.7).  Accordingly, the reproductions shown in Group II stands withdrawn from further prosecution.  37 CFR 1.142(b).

Information Disclosure Statement
Acknowledgment is made to the files listed as EP 2878536, US 8985500, US 2353856, US 8657226 have been placed in the application file, but the information referred to therein has not been considered.

Applicant must adhere to the requirements set forth in 37 CFR 1.97 and 1.98 to ensure consideration of an IDS by the examiner. When filing an international design application, an applicant may submit an IDS as an annex to the international design application. See MPEP § 2909.03. The International Bureau will send the annex to the USPTO when the published international registration is sent to the Office pursuant to Hague Agreement Article 10(3). However, the Office would prefer to receive the IDS from the applicant after publication of the international registration. Pursuant to 37 CFR 1.97(b)(5), the IDS will be considered by the Office if filed by the applicant within three months of the date of publication of the international registration under Hague Agreement Article 10(3). The Office may also consider an IDS filed after this three month period as provided in 37 CFR 1.97. See MPEP § 609 for further information.


Specification
The specification should be amended to delete the paragraph following the figure descriptions in its entirety because the language includes statements describing matters that are directed to function or are unrelated to the design.  Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.  Design patent applications are concerned solely with the ornamental appearance of an article of manufacture.  The functional and/or structural features stressed by applicant in the papers are of no concern in design cases, and are neither permitted nor required.  Function and structure fall under the realm of utility patent applications.  Additionally, the statement describing broken lines should be deleted as no broken lines appear in the elected reproductions.  See statement below:


    PNG
    media_image1.png
    231
    679
    media_image1.png
    Greyscale


Claim Refusal - 35 U.S.C. § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	The claim is indefinite and nonenabling because the claim is not consistently or clearly disclosed.  Specifically:
The lines are thick, jagged, and not well defined causing several portions of the helicopter to be nonenabled due to the lines blurring together.  Therefore, the exact appearance of helicopter cannot be fully understood without resorting to conjecture.

This portion of the refusal may be overcome by amending the figures to clearly define the claimed design by using thin, well defined lines.

The disclosure taken as a whole does not provide certainty as to the exact appearance and three-dimensional configuration of the multitude of small mechanism type elements surrounding the tail rotor and the main rotor assembly without resort to conjecture.  Examples are provided below, however all applicable figures should be addressed.

    PNG
    media_image2.png
    305
    433
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    187
    339
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    306
    477
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    274
    439
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    285
    407
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    165
    232
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    216
    240
    media_image8.png
    Greyscale


Applicant may attempt to overcome this refusal by indicating that protection is not sought for the indefinite elements by amending the reproductions to *color wash or convert the indefinite elements to broken lines, thus disclaiming those surfaces.  See 37 CFR 1.1026 and Hague Administrative Instructions Section 403.  

If removing any elements from the claim by reducing to broken lines, an appropriate statement must be added to the specification following the figure descriptions, but prior to the claim, to clearly describe the portions of the claim that form no part thereof.  For example, if applicant converts portions to broken lines, the following statement would be acceptable:
--The broken lines depict portions of the Helicopter that form no part of the claimed design.--


Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended.  The view of an amended drawing should not be labeled as “amended”.  If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbered of the remaining views.  Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either “REPLACEMENT SHEET” or “NEW SHEET” pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02).  If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Care must be exercised to avoid introduction of anything which could be construed as new matter prohibited by 35 USC 132 and 37 CFR 1.121 when preparing amended reproductions.

Claim Refusal - Nonstatutory Double Patenting
The nonstatutory double patenting refusal is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The claim is provisionally refusal on the grounds of nonstatutory double patenting of the claim of copending Application No. 35/512,933.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the difference in title.  The title of the design identifies the article in which the design is embodied by the name generally known and used by the public and may contribute to defining the scope of the claim. See MPEP § 1504.04, subsection I.A.  However, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the knowledge of both helicopters and helicopter toys, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

Discussion of the Merits of the Case:
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Marissa.cash@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
o	https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•	Facsimile to the USPTO's Official Fax Number (571-273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim stands refused under 35 U.S.C. 112 (a) and (b) and for nonstatutory double patenting as set forth above. 

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Number Search” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Marissa Cash, whose telephone number is (571) 272-7506.  The examiner can normally be reached Wednesday-Friday 9am -5pm PACIFIC TIME. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Sheryl Lane, may be reached at (571) 272-7609.   The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  

Examiner interviews may be available via telephone using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARISSA J CASH/Primary Examiner, Art Unit 2915